United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.A., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
MIDWEST REGION, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-727
Issued: November 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 31, 2011 appellant filed a timely appeal from the October 7, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her claim for a
work-related emotional condition. Pursuant to the Federal Employees’ Compensation Act
(FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY
On November 17, 2009 appellant, then a 42-year-old contact representative/teleservice
representative, filed an occupational disease claim alleging mental anguish, humiliation,
1

20 C.F.R. § 8101 et seq.

embarrassment and stress caused by sexual harassment, religious discrimination, retaliation and
attacks by her supervisor.2
In support of her claim for stress-related conditions due to her employment, appellant
provided a statement addressed to a Mr. Martin discussing what she believed caused or
contributed to her stress.3 She alleged that she was sexually harassed and discriminated against
because of her race and religion.4 Appellant claimed that coworkers were hostile and harassed
her and that supervisors and managers treated her unfairly, excessively supervised her activities,
checked on her, discussed leave with her, monitored her telephone time, denied her recognition
and threatened loss of her job.
Appellant submitted an undated narrative identifying dates of treatment and treatment
with Dr. Julieta Joson-Luna, an attending Board-certified family practitioner, a list of 2007
opinions involving Muslim employment discrimination, an e-mail to her attorney dated
November 13, 2009 regarding a Christmas Party in her workplace, an undated request to
decorate her cubicle with Christmas decorations, an application for leave dated November 13,
2009, a civil cover sheet dated April 11, 2005, an SF-50 form dated January 4, 2009, a
Certification of Health Care Provider form and a medical note from Dr. Joson-Luna dated
July 29, 2008.
In a February 19, 2010 letter, OWCP requested that appellant provide additional factual
and medical evidence supporting her case within 30 days of the date of the letter.
In a March 3, 2010 statement, appellant provided further details about her allegations that
she was sexually harassed and intimidated by her immediate supervisor and other managers
while management did not respond to her complaints. She claimed that her requests for
transfers, promotion and reasonable accommodation were improperly denied that sexual
harassment was covered up and unfounded rumors were circulated about her. Appellant asserted
that the work environment was abusive and that management was determined to get her to
resign. She filed a lawsuit and an Equal Employment Opportunity (EEO) claim, followed by
increased hostility towards her. Appellant disagreed with the handling of the lawsuit she filed in
federal court and alleged that it was inappropriate for the employing establishment to allow her
name to be published in relationship to the lawsuit. She alleged that her supervisor harassed her,
2

On August 25, 2004 appellant filed an occupational disease case claiming that her mitral valve syndrome was
aggravated by stress at work resulting from harassment by coworkers. OWCP accepted that her mitral valve
syndrome had been aggravated by compensable work factors. The file is not clear what OWCP accepted as factual
or as a compensable work factor as a basis for this acceptance. Under the same file, in an April 12, 2005 decision,
OWCP denied that appellant’s claimed emotional condition was related to compensable work factors. Appellant
requested reconsideration of this decision and on February 23, 2006 modification was denied. On August 27, 2008
she filed another occupational disease claim alleging that her emotional condition was caused by sexual harassment
and retaliation. OWCP denied the case on November 25, 2008 finding that appellant had not provided sufficient
evidence to support her claim. The Board notes that these matters are not currently before the Board.
3

The statement was produced on February 12, 2009 in another context, but it appears that appellant wished to
claim that the conditions and incidents described in the statement had contributed to her claimed stress-related
condition.
4

Appellant claimed that at least two managers sexually harassed her by inappropriately staring at her.

2

yelled at her and called her a chronic complainer and dismissed her concerns and that coworkers
teased and harassed her.5 Appellant’s EEO complaints were either dismissed or still pending.
She stopped work following the cardiac arrest by her mother on January 22, 2010. Appellant
submitted additional documents related to the lawsuit she filed against the agency, her EEO
complaints, requests for hardship transfer and e-mails with coworkers and various agency
personnel. OWCP also received additional medical information discussing her conditions and
treatment.
In a March 31, 2010 letter, appellant’s unit supervisor, Sythera Pride-Paulus, noted that
appellant had filed several EEO complaints, but each was unfounded. She denied that retaliation
occurred or that appellant was verbally or physically attacked by management. Ms. Pride-Paulus
denied appellant’s other allegations but noted that she was not privy to the information in
appellant’s EEO files. To her knowledge, no aspect of appellant’s job was stressful.
Ms. Pride-Paulus advised that appellant was generally able to perform her job duties within
expectations and had no performance or conduct issues other than an occasional outburst or
failure to follow a work order. Documents were submitted to OWCP discussing an incident of
November 13, 2009 when appellant was observed “making loud outbursts and using profanity.”
On December 31, 2009 appellant refused to take a call. A statement was submitted discussing
appellant’s request for additional leave under the Family Medical Leave Act.
In a June 2, 2010 decision, OWCP denied appellant’s emotional condition claim on the
grounds that she did not establish any compensable employment factors. It found that most of
appellant’s allegations were vague and that she did not submit adequate evidence to support that
they occurred as alleged.
Appellant requested a review of the written record by an OWCP hearing representative.
She submitted an additional copy of motions submitted by her attorney related to the EEO
complaints as well as other information previously submitted from the internet, including
Appendix B of 2007 opinions involving Muslim Employment Discrimination with analysis of
this information.
In an October 7, 2010 decision, a hearing representative affirmed the June 2, 2010
decision.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to her regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of FECA.6 On the other hand, the
5

Appellant alleged that a coworker stated in her presence that Muslims were terrorists and that another coworker
stalked her.
6

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

3

disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or her frustration from not being permitted to work in a particular environment or to
hold a particular position.7
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.8 However, the Board
has held that, where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.9
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.10
To the extent that disputes and incidents alleged as constituting harassment and
discrimination by supervisors and coworkers are established as occurring and arising from
appellant’s performance of her regular duties, these could constitute employment factors.11
However, for harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence that harassment or discrimination did in fact occur. Mere perceptions of
harassment or discrimination are not compensable under FECA.12
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which she claims compensation was caused or
adversely affected by employment factors.13 This burden includes the submission of a detailed
description of the employment factors or conditions which she believes caused or adversely
affected a condition for which compensation is claimed and a rationalized medical opinion
relating the claimed condition to compensable employment factors.14
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed

7

Gregorio E. Conde, 52 ECAB 410 (2001).

8

Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
9

William H. Fortner, 49 ECAB 324 (1998).

10

Ruth S. Johnson, 46 ECAB 237 (1994).

11

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

12

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

13

Pamela R. Rice, 38 ECAB 838, 841 (1987).

14

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

4

factors of employment and may not be considered.15 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.16
ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of a number of
employment incidents and conditions. OWCP denied her emotional condition claim on the
grounds that she did not establish any compensable employment factors. The Board must
initially review whether these alleged incidents and conditions of employment are covered
employment factors under the terms of FECA. The Board notes that appellant’s allegations do
not pertain to her regular or specially assigned duties under Culter.17 Rather, appellant has
alleged error and abuse in administrative matters and harassment and discrimination on the part
of her managers and coworkers.
A number of appellant’s allegations fall into the category of administrative or personnel
actions. She alleged that she was wrongly denied transfer, promotion and reasonable
accommodation requests, that her complaints were not acted upon by the employing
establishment and that the employing establishment wrongly allowed her name to be published
in connection with a lawsuit. While appellant made numerous allegations related to
administrative actions of the employing establishment, she provided no probative evidence to
support that these occurred as alleged, or that the employing establishment’s actions were in
error or abusive. She submitted some documents regarding her EEO complaints and a lawsuit
she filed but she did not submit the final decisions on any of these actions. This information
reiterates appellant’s allegations without providing supporting probative evidence establishing
her allegations. Since these allegations were not supported with probative reliable evidence, they
have not been established as occurring as alleged and are therefore not compensable.
The Board notes that many of appellant’s allegations involved supervisor duties.
However, an employee’s dissatisfaction with perceived poor management constitutes frustration
from not being permitted to work in a particular environment or to hold a particular position and
is not compensable under FECA. Mere disagreements or dislike of a supervisory or management
action is not actionable, absent evidence of error or abuse.18 Appellant provided no probative
evidence to support her belief that managers acted unreasonably in monitoring her work or
otherwise checking up on her. A supervisor’s job by its nature is to monitor and ensure that
work is being done in a timely and proper manner. Appellant provided no evidence to support
that managers were doing anything other than performing these duties.
15

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

16

Id.

17

See Lillian Cutler, supra note 6.

18

See Michael Thomas Plante, 44 ECAB 510, 515 (1993).

5

Appellant alleged that her supervisor and other managers harassed her and discriminated
against her. She claimed that they did not treat her equally, threatened her with loss of her job,
yelled at her and called her a chronic complainer. Appellant claimed that at least two managers
sexually harassed her, including by inappropriately staring at her. The majority of these
allegations were not discussed in detail with specific dates, times and places, and none of the
allegations were supported with probative evidence establishing their occurrence as alleged. As
noted above, mere perceptions and feelings are not sufficient to find compensable employment
factors when harassment and discrimination are alleged and a claimant must submit
corroborating evidence to support such allegations.19
Appellant further alleged that coworkers harassed her by calling her names, spreading
rumors and stalking her. However, she provided little specific information as to when these
alleged incidents occurred and who was involved. With respect to claimed incidents that she did
discuss in detail, appellant did not provide any probative evidence to support that these events
occurred as alleged. She submitted no evidence to substantiate that any of the alleged incidents
occurred. Therefore, appellant did not establish the occurrence of harassment or discrimination
by coworkers.20
For the foregoing reasons, appellant has not established any compensable employment
factors under FECA and, therefore, she has not met her burden of proof in establishing that she
sustained an emotional condition in the performance of duty.21
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an emotional condition in the performance of duty.

19

See supra note 12.

20

Appellant submitted additional evidence after the OWCP’s October 7, 2010 decision, but the Board cannot
consider such evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).
21

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).

6

ORDER
IT IS HEREBY ORDERED THAT the October 7, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 14, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

